 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17                  On December 11, 1995, the court entered an order referring this matter to a special

18   master and directing that the special master’s fees and expenses be borne by the defendants as

19   part of the costs of this action. A significant amount of work remains to be done by the special

20   master and additional funds are required to pay his fees and expenses.

21                  Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

22                  1. Within thirty days from the date of this order, defendants shall deposit with the

23   Clerk of the Court a one hundred and twenty-sixth interim payment of costs in the amount of

24   $750,000.00 which amount shall be invested in the interest-bearing account previously opened for

25   this action; and

26                  2. The Clerk of the Court is directed to serve a copy of this order on the Financial

27   Department of this Court.

28   DATED: May 1, 2019.
                                                      1    UNITED STATES DISTRICT JUDGE
